DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/22 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 19-20 “the at least one of the mounting rails” should read “at least one of the mounting rails”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: in line 4, “arranged on exterior of the helmet” should read “on the exterior of the helmet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13, 15-16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celona et al. (US 2011/0239354).
In regard to claim 1, Celona et al. teaches a mounting system for mounting one or more accessory devices to a helmet shell of a helmet (see annotated figure below), the mounting system comprising: a pair of mounting rails, each of the mounting rails configured to be attached on a respective side of an exterior of the helmet shell so that front-most parts of the mounting rails are spaced apart from each other (see annotated figure below), wherein each of the mounting rails includes one or more accessory connection ports (contacts: 576 and paragraphs 0046 and 0054), the one or more accessory connection ports being configured to provide electrical connection to one or more accessory devices attached thereto (paragraph 0046 and 0054); a coupling part having an adjustable length (strap 584 of coupling part is adjustable: paragraph 0049), the coupling part comprises a mechanical part and an electrical part (coupling part is strap: 584 and cable: 574, paragraph 0046); and a clamping arrangement (see annotated figure below), the clamping arrangement configured to be attached on the exterior of the helmet shell between the pair of mounting rails and substantially in a back portion of the helmet shell (580: paragraph 0049), wherein the clamping arrangement is coupled to the at least one of the mounting rails via the coupling part (580 is coupled to mounting rails via coupling part of cable: 574: see figure 4 and paragraph 0046), the 2Docket No. 7744-0184Application No. 16/486,715adjustable length of the coupling part is configured to provide attachment of the mounting system to helmet shells having various properties (paragraph 0049), wherein the coupling part (cable: 574 of coupling part) is configured to provide electrical connection between the clamping arrangement (580) and the one or more accessory connection ports of the at least one of the mounting rails to provide the electrical connection to the one or more accessory devices attached thereto (paragraph 0046).

    PNG
    media_image1.png
    487
    610
    media_image1.png
    Greyscale
 
 
 	In regard to claim 2, Celona et al. teaches wherein at least one of the mounting rails comprises one or more accessory rails and/or one or more mounting spots for detachably mounting an accessory device thereto (paragraph 0027 and 0054 detail structure of mounts and there attachment structures to other accessory devices).
  
 	In regard to claim 3, Celona et al. teaches wherein the clamping arrangement (580) has a concave surface configured for facing a convex surface on the exterior of the helmet shell for secure attachment thereto. (see figure 4 clamping arrangement is concave and bottom edge of helmet is concave).

 	In regard to claim 4, Celona et al. teaches wherein the clamping arrangement (580) further comprises mounting hardware configured for anchoring the clamping arrangement to a respective fixing point of the helmet shell for3Docket No. 7744-0184 Application No. 16/486,715improved mechanical strength and stability of the attachment of the clamping arrangement to the helmet shell (mounting hardware: 579: paragraph 0026).  

 	In regard to claim 5, Celona et al. teaches wherein each of the mounting rails comprises mounting hardware configured for anchoring said mounting rail to a respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment of the mounting rails arrangement to the helmet shell (front bracket: 504 has threaded fastener: 516 that attaches to the helmet, paragraph 0026; rear bracket: 586 has openings for screw or other attachments to mount to a helmet: see figure 4).  

 	In regard to claim 6, Celona et al. teaches wherein an existing mounting hardware of the helmet attaches the clamping arrangement to an existing mounting point of the helmet (edge of helmet is existing mounting hardware that attaches clamping arrangement: 580 to existing point of the helmet).  

 	In regard to claim 7, Celona et al. teaches wherein the clamping arrangement comprises a hook- shaped component configured to extend around a trim of the helmet shell (see hook: 580). 
 
 	In regard to claim 13, Celona et al. teaches wherein the mounting system further comprises adjusting means for adjusting the length of the coupling part (see paragraph 0049), wherein the adjusting means is at least one of the following: adjustment knob, adjustment wheel, wheeling mechanism, one or more hook-and-loop fastener (see paragraph 0049).  

 	In regard to claim 15, Celona et al. teaches wherein an existing mounting hardware of the helmet is configured to attach the pair of mounting rails to an existing mounting point of the helmet (hole in helmet is existing mounting hardware to attach the rails: paragraph 0026).  

 	In regard to claim 16, Celona et al. teaches wherein the clamping arrangement has a concave surface configured for facing a convex surface on the exterior of the helmet shell for secure attachment thereto (see hook: 580 and edge of helmet would be convex).    

 	In regard to claim 22, Celona et al. teaches wherein, each of the mounting rails is attached on one of the respective sides of the exterior of the helmet shell (see figure 1), 6Docket No. 7744-0184Application No. 16/486,715 the clamping arrangement (580) is attached on the exterior of the helmet shell between the pair of mounting rails substantially in the back portion of the helmet shell (see figure 1 and figure 4, clamping arrangement is between counting rails), and the coupling part (584 and 574) provides the electrical connection between the clamping arrangement and the one or more accessory connection ports of the at least one of the mounting rails (paragraph 0046 and figure 4).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 9, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Chan (US 10,289,160) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732